DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 July 2021 has been entered. 
Claims 3, 5-6, 11-15, 20-21, and 23-28 remain pending in the application, wherein claims 3, 5-6, 11-12, 14-15, 20-21, and 23-24 have been amended, claims 25-28 are new, and claims 1-2, 4, 7-10, and 22 have been canceled.  The examiner acknowledges that no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 3, 5-6, 11-15, 20-21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in the Final Office Action mailed 07 May 2021, regarding independent claim 20, the prior art of record does not teach or suggest a blade outer air seal having a first and second bevel surface extending from an inner diameter surface to a first and second circumferential end, respectively i.e. bevels at the mating ends where the mating ends junction with the inner diameter surface), and such feature would not be obvious to one of ordinary skill in the art based on the prior art of record.  All remaining non-canceled claims have been amended to depend from allowable claim 20 and are therefore rendered as allowable.


Response to Arguments
Applicant’s amendments to the written description has overcome each and every objection to the specification previously set forth in the Final Office Action mailed 07 May 2021.  The objection has been withdrawn.
Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. 112(a) previously set forth in the Final Office Action mailed 07 May 2021.  The rejection of claims 1-15 and 21-24 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see p. 2, filed 02 July 2021, with respect to the prior art rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  The rejections of claims 1-8, 12-15, and 21-24 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784